Exhibit No. 32.1 BTHC XIV, Inc. File No.000-52722 Form 10-K Year ended December 31, 2010 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of BTHC XIV, Inc. (the “Company”) on Form 10-K for the year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, PatrickD. Souter, Chief Executive and Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 18, 2011 By: Patrick D. Souter Chief Executive and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to BTHC XIV, Inc. and will be retained by BTHC XIV, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
